Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to the papers filed on February 23, 2022. Claims 1-18 are currently pending. Claim 2 has been amended and claims 1, 5, 9-19 have been withdrawn from consideration by Applicants’ amendment filed on February 23, 2022. No claims were newly added.
Applicants’ election of  the invention of Group II , e.g.,  claim(s) 2-4,  directed to a virus-specific T cell composition comprising antigen-specific T cells, wherein the antigen-specific T cells target hMPV antigens and human parainfluenza virus (PIV) antigens, in the reply filed on February 23, 2022  in response to the restriction requirement filed on  December 27, 2021 is acknowledged. Claims 2-4 and amended claims 6-7 read on the elected invention. 
Claims 1, 5 and 9-18 are withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution. The requirement for restriction between Groups I-V is maintained for reasons of record, and hereby made FINAL.
Therefore, claims 2-4 and 6-8 are currently under examination to which the following grounds of rejection are applicable.	

Priority
This application is a CON of 15/759,501 filed on March 12, 2018, (now U.S. Patent 11,167,024), which is a 371 of PCT/US16/52487, filed September 19, 2016. Applicant’s claim for the benefit of a prior-filed parent provisional application 62/220,884, filed on September 18, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Thus, the earliest possible priority for the instant application is September 18, 2015.
Specification
Cross-Reference to Related Application.
The disclosure filed on 9/21/2021 is objected to because the cross-reference to related application on the first page of the specification required to be updated with the now U.S. Patent 11,167,024. Appropriate correction is required.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of  U.S. Patent 11,167,024. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Application 14/281,783 in view of Sieg et al (1994; PNAS, pp. 62936297; of record) and Herd et al (2008; JID, pp.584-592; of record) as evidenced by Tedcastle et al.,(2012; Journal of Medical Virology 84:1061–1070).
The U.S. Patent 11,167,024 claims methods, but double-patenting rejections of claims to a method of use based on a claimed composition are proper.  This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims. 	
Claims 1 of U.S. Patent 11,167,024 is directed to a method for determining a hierarchy of immunogenicity of antigens for a pathogen or cancer, comprising the steps of:

    PNG
    media_image1.png
    802
    417
    media_image1.png
    Greyscale

Claim 2 of the ‘024 patent further limits the pathogen to a virus. 

Claim 2 of the invention is directed to a virus-specific T cell composition comprising antigen-specific T cells that target antigens from human metapneumavirus (hMPV), wherein the antigen-specific T cells target hMPV antigens consisting of a combination of F, N, M2-l, and M, further comprising antigen-specific T cells that target antigens from a human parainfluenza virus (PIV).
The instant claims are specifically directed to a virus-specific T cell composition comprising antigen-specific T cells, wherein the antigen-specific T cells target hMPV antigens and PIV antigens.
The instant claims differ from claims 1-9 by requiring the combination virus-specific T cells that target hMPV antigens and PIV antigens. 
However, before the effective filing date of the claimed invention, Sieg et al., discloses T cells activated by exposure to HPIV3 (respiratory virus); page 6294, column 1, paragraph 5 to column 2, paragraph 1). Moreover, Herd et al., teaches T cells (cytotoxic T cells) activated with human metapneumovirus (hMPV) (respiratory virus)(abstract; page 586; Figure 1).
In view of activating T cells by exposure to respiratory virus, it would have been obvious to obtain a composition comprising T cells generated from peripheral blood  PBMC where a hierarchy of immunodominance to antigens selected from  a respiratory virus such as a parainfluenza virus (e.g., type III parainfluenza virus) and metapneumavirus (e.g., human metapneumavirus) has been stablished to select T cells targeting the selected two or more antigens from at least the two respiratory viruses HPIV3 and  PIV, e.g, for use in a therapy for treatment of respiratory viral infections. The selection of hMPV antigens/peptides/immunogenic 
Claim objection
Claims 2 and 4 is objected to because abbreviations such as F, N, M2-1, M, HN and N should be spelled out at the first encounter in the claims. Appropiate correction is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-4 and 6-8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 is indefinite in its recitation of “consisting of a combination of F, N, M2-l, and M” because it is unclear what the constituents of the claim encompass, e.g, F; F and M2-1; F and N; N and M2-1; and others. A skilled artisan would not know the metes and bounds of the claimed invention.  If Applicant intends for the claims to encompass one or more of targeted antigens in antigen-specific T cells, applicant should consider a properly worded Markush group, such as, "wherein the antigen-specific T cells target hMPV antigens are selected from the group consisting F, N, M2-l, M and combinations thereof.” Thus, the metes and bounds of the claim cannot be determined.
Claims 6 and 7 are  vague and indefinite because of the term “for prevention of viral infection” because it is unclear how a subject that is not suffering from a viral infection can be prevented from suffering said viral infection. The practitioner in the art would readily understand 
Claims 3-4 are indefinite insofar as they depend from claim 2.
                                     Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out 

Claims 2-4 and 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Warren et al., (US Patent 7,785,806; of record IDS filed on 3/12/2018) in view of Sieg et al., (1994; PNAS, pp. 62936297; of record) and Herd et al., (2008; JID, pp.584-592; of record), and further in view of Murphy (U.S. Patent 7,951,383). 
Regarding claim 2, Warren et al., discloses obtaining information that can be used to determine the immunogenicity of antigens for a pathogen or cancer (a method for determining the immunogenicity of an antigen in vitro; Claim 1 ) to accelerate and improve the accuracy and predictability of, for example, drug, biologic, immunotherapy (col. 1, lines 25-30), comprising the steps of: obtaining PBMCs , and isolated B-cells, T-cells  from peripheral blood of a subject and in vitro exposing the PBMC to more than one antigen from a pathogen. Warren et al., discloses that responses were generated in vitro against tetanus toxoid and a whole protein extract of Candida albicans (col. 5, lines 6-11 and 35-41; col. 6, lines 35-40; col. 6, line 54) under conditions to allow PBMC cells that recognize the antigens to expand in quantity (col. 3, lines 63-65). FIG. 8 demonstrate strong T cell  proliferative responses against C. albicans (col. 5, lines 10-11; col. 7, lines 48-50). Warren et al., discloses that C. albicans was identified as having a strong proliferative response in comparison to the control stimulator, PWM, and TT was identified as having a weak response in comparison to the control stimulator, (column 7, lines 48-59). Warren contemplates use of immunodominant epitopes for induction of effective CD4+ and CD8 + T cell responses (col. 3, lines 20-21). In preferred embodiments, Warren et al. teaches a lymphoid tissue equivalent (LTE) comprising  autologous T cells (col. 5, lines 5-6). Warren et 
Though Warren discloses T cell responses against tetanus toxoid (TT) and whole protein extract of Candida albicans, the author does not teach viral antigens. 
Before the effective filing date of the claimed invention, Sieg et al., discloses T cells activated by exposure to HPIV3 (respiratory virus); page 6294, column 1, paragraph 5 to column 2, paragraph 1). 
Herd et al., teaches T cells (cytotoxic T cells) activated in response to predicted epitopes of hMPV proteins (N, M, F, M2-1, M2-2, SH, and G) (abstract; p. 586; Figure 1). In addition, Herd et al., discloses and synthesizes epitopes of hMPV including N, M, F, M2-1, M2-2 and others (page 585; col. 1). 
With the aim of identifying a hierarchy of immunodominance of viral respiratory antigens, it would have prima facie obvious to substitute the tetanus toxoid (TT) produced by the bacteria Clostridium tetani or the lysates of C. albicans of Warren et al., for antigens isolated from hMPV of Sieg et al., or antigens isolated from hMPV of Herd, including peptides F, M2-1 and others. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have had a reasonable expectation in vitro using protein-loaded dendritic cell stimulators for induction of effective CD4+ and CD8 + T cell responses targeting the selected antigens was known in the art before the effective filing date of the claimed invention.
  Regarding claim 3, the combined teachings of Warren, Sieg and Herd make obvious a virus-specific T cell composition of claim 2. Additionally, Sieg et al., discloses Human parainfluenza virus type 3 (HPIV3).
Regarding claim 4, the combined teachings of Warren, Sieg and Herd make obvious a virus-specific T cell composition of claims 2 and 3. In relation to the selection of antigens of PIV3 comprising M, HN and N, Murphy discloses polynucleotides encoding antigenic determinants of PIV3 including  one or more PIV N, P, C, D, V, M, F, HN and/or L protein(s) or selected immunogenic fragment(s) or epitope(s) (col. 16, lines 25-31). The selection of DNA or RNA sequences encoding said M, NH and N would have been obvious to one of ordinary skill in the art.
Regarding claims 6 and 7,  wherein the virus-specific T cell composition is intended for “use in a therapy for prevention or treatment of viral infection” and  “use in a therapy for prevention or treatment of viral infection following hematopoietic stem cell transplant (HSCT)” as defined by claims 6 and 7, it is noted, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are “adapted to” or  “adapted for” clauses, “wherein” clauses, and “whereby” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. See M.P.E.P. § 2111.04.
***
Claims 2-4 and 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leen  et al., (2001, Journal of Virology, pp.  8649-8659), Sieg et al., (1994; PNAS, pp. 62936297; of record) and Herd et al., (2008; JID, pp.584-592; of record), and further in view of Murphy (U.S. Patent 7,951,383). 
Regarding claim 2, Leen et al., discloses a method for evaluating differential immunogenicity of Epstein-Barr virus latent-cycle proteins. Leen et al., teaches peptides as stimulators of gamma interferon release to identify CD4+ epitopes within four EBV latent-cycle proteins and specifically discloses the following content: EBV latent-cycle proteins display a marked hierarchy of immunodominance (EBNA1, EBNA3C » LMP1, LMP2) in CD4+ T-helper 1 cells (abstract; page 8651; Fig. 1; p. 8658; col.1). Leen et al., discloses that EBNA1- and EBNA3C-specific responses are detectable in the majority of healthy EBV-seropositive individuals, whereas responses to LMP1 and LMP2 are much rarer. Leen et al., teaches that HLA class II-restricted CD4+-T-cell clones with the predicted epitope specificity could be generated by stimulating their PBMCs in vitro with purified EBNA1 protein (page 8657; col. 1).  Leen et al., suggests that EBNA3C may be as immunogenic as EBNA1 for CD4+ T-helper 1 responses (p. 8657; col.2). Leen et al., states, “Whatever the basis of these differences in immunogenicity 
Leen et al., does not teach viral antigens. 
Before the effective filing date of the claimed invention, Herd et al., teaches T cells (cytotoxic T cells) activated in response to predicted epitopes of hMPV proteins (N, M, F, M2-1, M2-2, SH, and G) (abstract; p. 586; Figure 1). In addition, Herd et al., synthesizes epitopes of hMPV including N, M, F, M2-1, M2-2 and others (page 585; col. 1). Additionally, Sieg et al., discloses T cells activated by exposure to HPIV3 (respiratory virus); page 6294, column 1, paragraph 5 to column 2, paragraph 1). 
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Leen, Herd and Sieg to arrive at the instantly claimed virus-specific T cell composition with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method to establish a hierarchy of immunodominance of antigens for another pathogen, e.g., a respiratory virus (such as, a parainfluenza virus (e.g., type III parainfluenza virus) or metapneumavirus (e.g., human metapneumavirus) to provide virus-specific T cells , e.g, CD4+ and CD8+, including appropriate immunoreactive epitopes aiming to boost T-cell responses against the selected two or more immunoreactive antigens, including F, N, M2-1, and M antigens of hMPV. In addition, it would have been obvious to the ordinary artisan that the known antigens from the two respiratory viruses: (i)  hMPV, e.g.,  proteins N, M, F, M2-1, M2-2, SH, and G, of Herd, and (ii)  antigens from PIV of Sieg et al., could have been applied to the method Leen et al., to generate immunoreactive T-cells comprising identified immunoreactive epitopes with predictable results because the two respiratory viruses: HPIV3 and  PIV boost T-cell responses, as measured by IFNγ production and/or cytotoxicity;

Regarding claim 4, the combined teachings of Leen, Sieg and Herd make obvious a virus-specific T cell composition of claims 2 and 3. In relation to the selection of antigens of PIV3 comprising M, HN and N, Murphy discloses polynucleotides encoding antigenic determinants of PIV3 including  one or more PIV N, P, C, D, V, M, F, HN and/or L protein(s) or selected immunogenic fragment(s) or epitope(s) (col. 16, lines 25-31). The selection of DNA or RNA sequences encoding said M, NH and N would have been obvious to one of ordinary skill in the art.
Regarding claims 6 and 7, wherein the virus-specific T cell composition is intended for “use in a therapy for prevention or treatment of viral infection” and  “use in a therapy for prevention or treatment of viral infection following hematopoietic stem cell transplant (HSCT)” as defined by claims 6 and 7, it is noted, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are “adapted to” or  “adapted for” clauses, “wherein” clauses, and “whereby” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby” clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. See M.P.E.P. § 2111.04.
Conclusion
Claims 2-4 and 6-8 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633